DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 13, 2021 has been entered. Claims 1-4, 6-11, 13-18, and 20 remain pending in the application. Applicant's amendments to the Claims have overcome each and every objections and 101 rejections previously set forth in the Non-Final Office Action mailed September 24, 2021.

Claim Objections
Claims 1, 3, 8, 10, 15, and 17 are objected to because of the following informalities:  
In claim 1, line 15; and claims 8 and 15, corresponding lines, “the receptacle” should read --the physical receptacle--.
In claim 1, line 31; and claims 8 and 15, corresponding lines, “the purchase” should read --the frictionless purchase--. 
In claim 3, lines 7-8; and claims 10 and 17, corresponding lines, “the the” should read --the--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation "the at least one transaction".  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dill (US 2010/0274597 A1; hereinafter Dill) in view of Nielson et al. (US 2013/0024238 A1; hereinafter Nielson), and in further view of White et al. (US 2016/0335641A1; hereinafter White) and Glaser et al. (US 2018/0232796 A1; hereinafter Glaser).
With respect to claims 1, 8, and 15:
	Dill teaches A computer-implemented frictionless checkout method comprising: (See at least Dill: Abstract; paragraph(s) [0033])
A computer system, comprising: (See at least Dill: Abstract; paragraph(s) [0048])
one or more processors; (See at least Dill: paragraph(s) [0048] & [0052])
one or more memory devices coupled to the one or more processors; and (See at least Dill: paragraph(s) [0049] & [0052])
one or more computer readable storage devices coupled to the one or more processors, wherein the one or more storage devices contain program code executable by the one or more processors via the one or more memory devices to implement a computer-implemented frictionless checkout method, the method comprising: (See at least Dill: paragraph(s) [0050], [0053] & [0033])
A computer program product, comprising one or more computer readable hardware storage devices storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by one or more processors of a computing system implements a computer-implemented frictionless checkout method, the method comprising: (See at least Dill: Abstract; paragraph(s) [0048]-[0050] & [0033])
generating, by one or more processors of a computer system, a [risk factor] score for a customer, the [risk factor] score related to a predicted ability of the customer to pay at a physical store of a vendor; (By disclosing, the method includes gathering identity information about the customers from physical locations and from remote locations. The method updates the identity profiles with the gathered identity information, and based on the gathered identity information, generates an identity confidence score associated with each identity profile. The confidence score may be interpreted as a risk factor score. a convenience store, a shopping center, or any other location where the customer presents identification and engages in financial transactions. See at least Dill: paragraph(s) [0004]-[0006], [0019], [0048] & [0057])
setting, by the one or more processors of the computer system, a purchase threshold amount for the customer at the physical store of the vendor based on the generated risk factor score, the purchase threshold amount defining a [dollar] amount under which the customer will be allowed to make a frictionless purchase at the physical store of the vendor;... (By disclosing, the host computer is further configured to identify transactions which exceed a transaction amount threshold. Based on one of the transactions exceeding the threshold, a device receives a verification request. The device then transmits a response to the host computer providing proper verification, and the host computer updates the customer's identity confidence score based on the receiving of the response with the proper verification. Therefore, the further verification request is not received by the device if the transactions do not exceed the transaction amount threshold (frictionless purchase). In addition, the transaction may be a money transfer, a request for money, a purchase of a stored value card, loading additional value on a stored value card, etc. Nonetheless, any type of financial transaction may be processed. See at least Dill: paragraph(s) [0006], [0019] & [0032]-[0033])
...determining, by the one or more processors of the computer system, if the goods or products in the indication [sensed by the one or more receptacle sensors] have a total price that is within the purchase threshold amount; (By disclosing, the host computer is further configured to identify transactions which exceed a transaction amount threshold. See at least Dill: paragraph(s) [0006])
assigning, by the one or more processors of the computer system, a status to the at least one transaction intended to be made based on the determining, wherein the status indicates whether or not the total price [in the one or more receptacles] is within the purchase threshold amount; (By disclosing, transaction requests for the customer may be monitored to identify whether a transaction has exceeded a threshold. See at least Dill: paragraph(s) [0033]-[0034])
...transmitting, by the one or more processors of the computer system, a notification to a customer device that the purchase is acceptable in response to the determining if the goods or products in the indication [sensed by the one or more receptacle sensors] have a total price that is within the purchase threshold amount;... (By disclosing, based on the reported score (notification), each customer may be granted a certain level of access (one of two messages to the customer) for performing financial transactions. An entity (e.g., a financial institution) may manage an account (e.g., a financial transaction account) associated with a customer. An agent may, on behalf of the entity, perform one or more actions associated with a customer's information. In addition, the system includes a host computer configured to process transactions for an account of a customer, capture transaction data for each of the transactions, analyzing the transaction data for each of the transactions, and use the analysis to identify the customer. The host computer is further configured to identify transactions which exceed a transaction amount threshold. Based on one of the transactions exceeding the threshold, a device receives a verification request. Furthermore, the transaction may be a purchase of a stored value card (goods or products). See at least Dill: paragraph(s) [0006], [0029] & [0032]-[0036])
initiating, by the one or more processors of the computer system, payment authorization when the goods or products in the indication [sensed by the one or more receptacle sensors] have a total price that is within the purchase threshold amount and [when the second indication is received from the one or more thresholds]. (By disclosing, the threshold may be utilized to "flag" certain transaction requests as needing additional verification prior to executing the transaction. In addition, if the customer does successfully re-verify their identity then, at process block 240, the current transaction would be executed, and service to the account would continue. In addition, the host computer is further configured to identify transactions which exceed a transaction amount threshold. Based on one of the transactions exceeding the threshold, a device receives a verification request. The device then transmits a response to the host computer providing proper verification, and the host computer updates the customer's identity confidence score based on the receiving of the response with the proper verification. Therefore, the further verification request is not received by the device if the transactions do not exceed the transaction amount threshold (frictionless purchase). In addition, the transaction may be a money transfer, a request for money, a purchase of a stored value card, loading additional value on a stored value card, etc. Nonetheless, any type of financial transaction may be processed. Furthermore, such identification (payment authorization) may be used for identity verification in a variety of situations.. in initiating money transfers, bill payments, when applying for a loan (or other financial services, account based or non-account-based), applying for a government-
However, Dill does not teach explicitly ...a risk factor score, ...the purchase threshold amount defining a dollar amount under which the customer will be allowed to make a frictionless purchase, ...receiving, by the one or more processors of the computer system, an indication from a physical receptacle located within the physical store of the vendor, the physical receptacle including one or more receptacle sensors configured to sense goods or products placed in the receptacle and communicate with the one or more processors of the computer system, wherein the indication communicates the goods or products placed in the receptacle that are sensed by the one or more receptacle sensors, ...transmitting, by the one or more processors of the computer system, the status to a display device located near an exit of the physical store, the display device operable by an employee of the vendor, and ...receiving, by the one or more processors of the computer system, a second indication from one or more thresholds each having one or more threshold sensors when the one or more threshold sensors sense that the customer crosses through the one or more thresholds, wherein the second indication communicates to the one or more processors of the computer system that one or more threshold sensors have sensed that the customer has crossed through the one or more thresholds.
	Nielson, directed to risk score determination and thus in the same field of endeavor, teaches ...a risk factor score. (By disclosing, embodiments of the invention are directed to systems, methods and computer program products for determining a risk score for an agent associated with an entity and/or a risk score associated with each application-related action executed by the agent. Embodiments of the invention allow an entity to monitor an agent's actions as they pertain to the accessing applications and determine whether the agent's actions, either singly or cumulatively, pose a risk to the customer's account and/or other information provided by the customer. See at least Nielson: Abstract; paragraph(s) [0001] & [0009])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for establishing an identity confidence database of Dill to incorporate the risk score determination teachings of Nielson for the benefit of allowing an entity to monitor an agent's actions and determine whether the agent's actions, either singly or cumulatively, pose a risk to the customer's account and/or other information provided by the customer. (See at least Nielson: Abstract)

...the purchase threshold amount defining a dollar amount. (By disclosing, an issuer FI may allow the enhanced account holder to make changes to his or her benefits and/or enhanced payment card features on an annual basis, or quarterly, or monthly, or after a predetermined milestone (threshold amount) has been achieved (such as a number of transactions that match or exceed a preset dollar amount). See at least White: paragraph(s) [0008], [0035], [0038] & [0046])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dill and Nielson to incorporate the enhanced payment card platform teachings of White for the benefit of allowing the enhanced account holder to make changes to his or her benefits and/or enhanced payment card features on an annual basis, or quarterly, or monthly, or after a predetermined milestone has been achieved (such as a number of transactions that match or exceed a preset dollar amount). (See at least White: paragraph(s) [0035])
	Glaser, directed to a dynamic customer checkout experience within an automated shopping environment and thus in the same field of endeavor, teaches 
receiving, by the one or more processors of the computer system, an indication from a physical receptacle located within the physical store of the vendor, the physical receptacle including one or more receptacle sensors configured to sense goods or products placed in the receptacle and communicate with the one or more processors of the computer system, wherein the indication communicates the goods or products placed in the receptacle that are sensed by the one or more receptacle sensors; (By disclosing, a smart store infrastructure checkout system preferably utilizes enhanced carts, baskets, shelving, or other forms of smart infrastructure with sensing capabilities for maintaining a virtual cart as shown in FIG. 8. A smart cart variation preferably includes a cart (physical receptacle) used for storing items during the shopping process and that is enhanced with sensing capabilities. It can be appreciated that the smart cart can be a wheeled cart, a basket, a bag, a tray, or any suitable transportable receptacle for items (physical item). In addition, a smart shelving monitoring system can preferably include a scale, proximity sensors, optical gates (threshold detectors), cameras, and/or other sensors that can detect user interactions, changes in inventory stock, and/or other changes. Furthermore, a smart cart can use localized variations of techniques described above such as CV-based approaches, RFIF, scales, bar code scanners, and/or other for detecting and optionally measuring items as they are added to the smart cart. Also, the smart cart communicates with the automatic checkout system. See at least Glaser: paragraph(s) [0085], [0072] & [0169]; Fig. 7)
...transmitting, by the one or more processors of the computer system, the status to a display device located near an exit of the physical store, the display device operable by an employee of the vendor; (By disclosing, the worker application can be configured to present assessments of one or more customer. Preferably, the reported customers are in proximity to a checkout region and/or the worker application/device (display device) as shown in FIG. 12. The worker application can act as a dashboard to facilitate one or more workers overseeing a checkout region. See at least Glaser: paragraph(s) [0128], [0132], [0180], [0037] & [0045]; Fig. 12)
...receiving, by the one or more processors of the computer system, a second indication from one or more thresholds each having one or more threshold sensors when the one or more threshold sensors sense that the customer crosses through the one or more thresholds, wherein the second indication communicates to the one or more processors of the computer system that one or more threshold sensors have sensed that the customer has crossed through the one or more thresholds; and (By disclosing, a smart cart variation preferably includes a cart (physical receptacle) used for storing items during the shopping process and that is enhanced with sensing capabilities. It can be appreciated that the smart cart can be a wheeled cart, a basket, a bag, a tray, or any suitable transportable receptacle for items (physical item). In addition, a smart shelving monitoring system can preferably include a scale, proximity sensors, optical gates (threshold detectors), cameras, and/or other sensors that can detect user interactions, changes in inventory stock, and/or other changes. Furthermore, automatic checkout eligible customers could be directed to automatic checkout stations, and then automatic checkout eligible customers could begin to be directed to exit through an automatic checkout region. The customer’s exit from the store or the automatic checkout region is recognized by the system (second indication). See at least Glaser: paragraph(s) [0085], [0044], [0196] & [0103])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dill, Nielson, and White to incorporate the dynamic customer checkout experience within an automated shopping environment teachings of Glaser for the benefit of facilitating the checkout process in a store or other suitable environment, in connection with a store that offers an 
Examiner’s Note: 
The limitations “the display device operable by an employee of the vendor” in claim 1, lines 27-29; claims 8 and 15, corresponding lines are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 2, 9, and 16:
	Dill, Nielson, White, and Glaser teach the computer-implemented frictionless checkout method of claim 1, the computer system of claim 8, and the computer program product of claim 15, as stated above. 
Dill further teaches wherein the risk factor score is based at least in part on [a credit score of the customer], a frequency of visit to the vendor, a purchase history of the customer at the vendor, [a participation in a rewards program of the vendor], and [a pre-authorization credit limit of the customer]. (By disclosing, at process block 105, an identity database storage mechanism may be created. Such a database may be implemented using identity profiles for each customer within the database. An identity profile, for example, would include any identity information and transaction information about each customer. Furthermore, the customer's transaction history may include the number of transactions, the frequency of transactions, the monetary amount of each transaction, etc. See at least Dill: paragraph(s) [0017]-[0019], [0022] & [0045])
	Nielson, in the same field of endeavor, further teaches wherein the risk factor score is based at least in part on a credit score of the customer, ..., a participation in a rewards program of the vendor, and a pre-authorization credit limit of the customer. (By disclosing, if the apparatus determines the first information indicates that the agent engaged in one or more actions unrelated to the agent's work responsibilities (e.g., the agent accessed, over a period of time, credit scores associated with several accounts, even though the agent does not work in the entity's division associated with marketing credit card offers to current or potential customers), then the apparatus may dynamically lower the threshold score associated with the agent. See at least Nielson: paragraph(s) [0033] & [0059])
With respect to claims 3, 10, and 17:
	Dill, Nielson, White, and Glaser teach the computer-implemented frictionless checkout method of claim 1, the computer system of claim 8, and the computer program product of claim 15, as stated above. 
Dill further teaches further comprising: 
calculating, by the one or more processors of the computer system, a good will score that reflects a type of relationship between the customer and the vendor; and (By disclosing, such an identity confidence score may be generated based on a combination of identity sources. For example, information from the banking system the customer utilized may be used, the customer's cellular telephone provider may be used, the customer's interactions with agents at branch and agent locations may be used, etc. In addition, the history information includes one or more of the following: a number of transactions, a monetary amount of the transactions, a relationship duration, length of time a customer owns a mobile device, and a length of time the customer owns a bank account. See at least Dill: paragraph(s) [0015]; cl. 14)
using, by the one or more processors of the computer system, the calculated good will score in the generating of the risk factor score. (By disclosing, further embodiments of the present invention relate to facilitating developing markets in 
Furthermore, Nielson, in the same field of endeavor, further teaches ...a type of relationship between the customer and the vendor. (By disclosing, the entity may allow a customer to establish an account with the entity. An "account" may be the relationship that the customer has with the entity. See at least Nielson: paragraph(s) [0012])
With respect to claims 4, 11, and 18:
	Dill, Nielson, White, and Glaser teach the computer-implemented frictionless checkout method of claim 1, the computer system of claim 8, and the computer program product of claim 15, as stated above.
Glaser, in the same field of endeavor, teaches further comprising: 
transmitting, by the one or more processors of the computer system, the notification to a display on the physical receptacle in the form of a visible indicator viewable by the customer and employees of the vendor. (By disclosing, some variations of checkout guidance tools 320 may be usable by a worker. Other integrated into store infrastructure such as signs, displays, turnstiles, checkout stations, and the like. See at least Glaser: paragraph(s) [0121]-[0123], [0151]-[0153] & [0161])
With respect to claims 6, 13, and 20:
	Dill, Nielson, White, and Glaser teach the computer-implemented frictionless checkout method of claim 1, the computer system of claim 8, and the computer program product of claim 15, as stated above.
White, in the same field of endeavor, teaches further comprising: 
verifying, by the one or more processors of the computer system, an identity of the customer using information received by an identity sensing system. (As stated above, see at least White: paragraph(s) [0045])
With respect to claims 7 and 14:
	Dill, Nielson, White, and Glaser teach the computer-implemented frictionless checkout method of claim 1 and the computer system of claim 8, as stated above. 
Dill further teaches further comprising: 
determining, by the one or more processors of the computer system, that the goods or products in the indication [sensed by the one or more receptacle sensors] have a total price that is not within the purchase threshold amount; and (By disclosing, transaction requests for the customer may be monitored to identify whether a transaction has exceeded a threshold (process block 220). In one embodiment, the threshold may be a transaction amount threshold, a transaction destination location, a number of transactions threshold, etc. See at least Dill: paragraph(s) [0033]-[0036])
initiating security measures to prevent the customer from leaving the vendor. (By disclosing, the threshold may be utilized to "flag" certain transaction requests as needing additional verification prior to executing the transaction. See at least Dill: paragraph(s) [0033]-[0036])
Glaser, in the same field of endeavor, further teaches ... sensed by the one or more receptacle sensors. (As stated above with respect to claim 1, see at least Glaser: paragraph(s) [0085], [0072] & [0169]; Fig. 7)
Examiner’s Note: 
The limitations “to prevent the customer from leaving the vendor” in claim 7, line 8 and claim 14, line 7 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve .

Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive with respect to the prior art rejections.
In response to applicant’s argument that the combination of references does not teach or suggest "assigning, by the one or more processors of the computer system, a status to the at least one transaction intended to be made based on the determining, wherein the status indicates whether or not the total price in the one or more receptacles is within the purchase threshold amount," it is noted that Dill teaches that a transaction is identified with a status with respect to the transaction amount threshold (See at least Dill: paragraph(s) [0033]-[0034]) and Glaser teaches a smart cart for detecting and optionally measuring items added to the smart cart (See at least Glaser: 
In response to applicant’s argument that neither Dill, nor Nielson, nor White, nor Glaser, teach or suggest systems for frictionless checkout systems for physical stores, it is noted that it is not recited in the claims what “frictionless checkout systems” are. Also Dill teaches “based on the identification of a transaction request which exceeds the threshold, the customer may be sent a request to re-verify their identity at, for example, an agent location.” (See at least Dill: paragraph(s) [0033]-[0034]) If not exceeding the threshold, the customer does not have to re-verify, which may be frictionless or less friction.
In response to applicant’s argument that the cited references do not teach a second indication one or more thresholds each having one or more threshold sensors, it is noted that Glaser teaches threshold detectors for monitoring the time when the customer exits the store or the automatic checkout region (See at least Glaser: paragraph(s) [0085], [0044], [0196] & [0103]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeJarnette et al. (US 20190310646 A1) teaches smart item storage cart system.
Dodia (US 20170161703 A1) teaches self checkout cart for self-checkout of retail merchandise, has second sensor is located within interior region of cart portion and configured to verify information about item obtained from first sensor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/C.C.L./Examiner, Art Unit 3685   

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685